The following opinion was filed June 4, 1909:
Barnes, J.
(dissenting). The senior line of road is not benefited theoretically or practically by having its tracks crossed by those of the line subsequently built. The public is not interested in requiring the senior line to pay any part of the expense of such crossing, and so much of sec. 1797 — 56, Stats. (Laws of 1907, ch. 454), as empowers the Railroad Commission to require the senior line to' defray any portion of the expense of constructing a crossing proper is void because it deprives the company of its property without due process of law, in violation of the XIVth amendment to the federal constitution. This particular provision of the law may well be held void without jeopardizing .the remaining portion of the act.
No part of the expense of constructing the crossing proper was assessed against the senior lines in this case, although they were required by the Commission to defray one half the expense of maintenance. In the absence of any showing that such expense was a material item, or that the amount *169the senior lines would he called upon to pay would exceed the cost of maintaining their respective roads at the point of intersection had no crossing heen made, the order of the Gom-mission was not erroneous.
The court treats the crossing and the interlocking device as being one and the same thing. It seems to me that this conclusion is fundamentally wrong. It is true the crossing creates the necessity for the interlocking plant, if necessity there is, but it is also true that it is perfectly feasible to operate railroads without it. There were numerous grade crossings before such devices were invented, and there are still numerous crossings at grade where no such device is used. An interlocking plant is primarily a safety device, calculated to protect the lives and limbs of passengers and train employees. Secondarily, it is a device calculated to facilitate traffic and commerce. It is not a crossing. The junior road has the right under the statute to cross the senior line. Such right existed when the roads of the appellant companies were built. When that right is exercised, it is as important that the employees and the patrons of one line be protected as it is that those of the other should be; and it is likewise as essential that commerce be not impeded on the one line as it is on the other.
The state has the undoubted right in the exercise of its police power to require railway companies to install safety devices such as interlocking plants, whenever in the exercise of any reasonable judgment the public safety or convenience requires such installation. This is true as to roads that were constructed a half century ago, and it is true of roads that are constructed at the present time. It is conceded in the opinion of the court that this right exists, hut only in a re>-strieted way. The court holds that such power of regulation can be exercised only when the. junior road is required to defray the entire expense of the safety appliance used for the protection of persons on both roads. Herein it seems to *170me that tie court has departed from sound legal principles well-nigh universally recognized, and has confounded the power of the state in the exercise of eminent domain with its exercise of police power. Our constitution prevents the taking of'private property for public use without just compensation. Compensation has never been required or considered as a necessary element in the exercise of police power. If the necessity exists for the exercise of the power it may always he exercised, regardless of whether private property is taken or not. So the question here is, not what the expense of the interlocking plant will he, or who shall hear the burden of its instalment, but, Does the public safety or the public convenience require that it'be installed? If this fact exists, the power of the state is plenary to order the installation and to make such .provision in regard to the division of expense as it deems just. In the exercise of this power it may order the removal of expensive industrial plants that wore not originally but have become nuisances by reason of the growth of the cities in which they are located. It may tear down dangerous structures, may destroy liquor unlawfully kept for sale, may establish quarantine regulations, may destroy animals afflicted with a contagious disease, may raze buildings to prevent the spread of conflagrations, and may do many other things too numerous to mention, and all these things may be done without an iota of compensation to the persons damaged. If it be conceded, as it seems to he, that the police power may he invoked to require safety devices to be installed, there is little support in the authorities for the position that the state may not apportion the expense between the carriers affected. Freund, Police Power, § 511 eb seq. I see no reason why the state may not require safety devices such as interlocking plants to safeguard crossings, regardless of whether such crossings are made before or after the passage of the law requiring the devices to he used. The power to require the device necessarily carries with it the *171power to determine who shall bear the burden. There is, in my opinion, no more reason for requiring the junior road to-bear the entire burden of such a device where the crossing-was made in 1908 than there would be in requiring such a. road to bear the entire expense of an interlocking plant in connection with a crossing made forty years ago. As population and traffic increases, the use of such devices will become more general, and it is apparent that such devices will, be installed at crossings where for a long series of years none-have been maintained. Under the very act we are considering, the Commission might have found that no necessity existed for the constructing of an interlocking plant. It is, however, expressly authorized at any time in the future to order such a plant to be constructed if the public good so re>quires. If such construction were ordered after the right of way had been condemned, then certainly the senior road could not be reimbursed for its part of the outlay in any con- ■ demnation proceeding.
Ho very clear legislative declaration is made in the law of' 1907 requiring railway companies to adopt and install approved safety devices whenever necessary to protect life or-to facilitate commerce, although such declaration may be fairly implied from the language used. In the absence of such provision, express or implied, in the law, it would be difficult to say that it did not confer legislative power upon the Commission under the rule of State ex rel. Adams v. Burdge, 95 Wis. 390, 70 N. W. 347; Dowling v. Lancashire Ins. Co. 92 Wis. 63, 65 N. W. 738; In re North Milwaukee, 93 Wis. 616, 67 N. W. 1033, and kindred cases. It being-the policy of the legislature to require such appliances to be installed whenever reasonably necessary, the legislature may constitutionally delegate to the Commission the power to determine the fact as to whether or not the necessity exists for an interlocking device at a given point. When such deter-urination is made, it becomes incumbent on the railroads af- - *172fected to install the device. It is competent for the legislature to make any reasonable apportionment of the expense of such device, and it may delegate to the Commission the right to make such apportionment. I do not think there is any inequity in requiring the junior and senior railroads affected to contribute equally to the expense of constructing and maintaining a safety device where the benefits to be derived are substantially equal. In any event, the legislature has the right to make the apportionment, and its apportionment is final unless it palpably violates some constitutional provision in so doing. The division of expense made in this case by the Commission stands on the same footing as if made by the legislature.'
Sec. 1797 — 56, Stats. (Laws of 1907, ch. 454), clearly empowers the Commission to determine and apportion the cost of the protective appliance and of the expense of operating and maintaining the same between the'senior and junior lines, and further provides that the expenses so apportioned shall be paid by the companies to which they are apportioned.
I do not think it was the intention of the legislature to permit the senior line to recover back from the junior line, in condemnation proceedings or otherwise, the amount re-' quired to be paid by the senior line under sec. 1797 — 56. There is no language in the act from which siich a right can be implied. The plain ordinary meaning, of the statute is that what is paid by the senior line is paid for a device that will inure to its benefit as well as to the benefit of the junior road, for the recovery of which no right exists. It seems to me to be an unjustifiable construction of the statute to hold that it means otherwise. It is a purely senseless proceeding to require the senior road to contribute to the construction in the first instance and then require a like amount of money to be refunded to it. The legislature should be acquitted of intending anything so childish. Indeed, the court holds that it adopts its construction of the law, not because it is the *173reasonable one, but because it is necessary to do so to avoid declaring it unconstitutional.
Tbe construction adopted by tbe court is impracticable and cannot be carried out. A money award only can be made in condemnation proceedings. It is impossible to make sucb an award to cover maintenance expenses. 2sTo one can determine when tbe eartb will cease to exist, or is wise enough to say that these roads will not be operated for all time.
Sec. 1797 — 56 directly negatives tbe construction placed thereon by tbe court. Condemnation proceedings are usually instituted and carried on before tbe new road is actually constructed, and must be so carried on if tbe landowner so elects. Tbe Commission may not in tbe first instance require safety appliances to be installed at all. If tbe exigencies of business later require installation, tbe Commission may at any time order tbe appliances to be put in. If, in this case, no interlocking plant bad been ordered by tbe Commission, could tbe expense of sucb a plant be charged to tbe junior road in condemnation proceedings based upon tbe contingency that sucb a plant might be ordered at some time in the future? I think not, and that, if installation were ordered five or ten years hence, there would be no doubt under tbe law that both roads might be required to share in the expense.
It is said in tbe opinion of tbe court:
“The right to alter or repeal existing charters is not without limitation when the question of vested property rights under tbe charter is involved. Tbe power is one of regulation and control, and does not authorize interference with property rights vested under the power granted.”
I desire to expressly record my dissent from the quoted part of tbe opinion. Sec. 1, art. XI, of our constitution empowers the legislature to enact laws for tbe formation of all corporations without banking privileges. It expressly provides that “all general laws or special acts, enacted under tbe *174provisions of this section, may be altered or repealed by the legislature at any time after their passage.” There is no limitation on the right of the legislature to repeal corporate charters except the consciences of the legislators, and no limitation on the right of amendment except the XIVth amendment to the federal constitution. The state may not confiscate the property of corporations to itself, but the incidental loss that may result from the repeal of a corporate charter is one that every corporation knowingly faces and assents to when it elects to incorporate under the laws of the state. This provision of our constitution was advisedly inserted to obviate the effect of the decision of the supreme court of the United States in the Dartmouth College Gase, 4 Wheat. 518. It is too plain to admit of more than one meaning or interpretation and too important to be frittered away by inadmissible construction.
I think the order of the circuit court should be affirmed, and that the appellants are not entitled to recover in condemnation proceedings any part of the expense of installing the interlocking plant.
Winslow, O. J., concurs in the foregoing dissenting •opinion.